

 


 
 
SHARE PURCHASE AGREEMENT
 
 
November 28, 2007
 
 


ARTICLE 1 INTERPRETATION
2
1.1
DEFINITIONS
2
1.2
RULES OF INTERPRETATION
6
IN THIS AGREEMENT:
6
1.3
ENTIRE AGREEMENT
7
1.4
TERMINATION
7
ARTICLE 2 PURCHASE AND SALE OF SHARES
7
2.1
PURCHASE AND SALE OF SHARES
7
2.2
PAYMENT OF PURCHASE PRICE
7
2.3
ESCROW
7
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
8
3.1
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
8
3.1.1
ORGANIZATION AND QUALIFICATION OF THE CORPORATION
8
3.1.2
ORGANIZATION AND QUALIFICATION OF THE SELLERS
8
3.1.3
SUBSIDIARIES
8
3.1.4
CAPITALIZATION AND TITLE
8
3.1.5
AUTHORIZATION OF THE CORPORATION
9
3.1.6
AUTHORIZATION OF THE SELLERS
9
3.1.7
FINANCIAL STATEMENTS
9
3.1.8
LIABILITIES
10
3.1.9
AGREEMENTS AND ACTIONS
10
3.1.10
OBLIGATIONS TO RELATED PARTIES
10
3.1.11
CHANGES
10
3.1.12
TITLE TO PROPERTIES AND ASSETS; LIENS, ETC.
11
3.1.13
INTELLECTUAL PROPERTY
11
3.1.14
COMPLIANCE WITH OTHER INSTRUMENTS- CORPORATION.
12
3.1.15
COMPLIANCE WITH OTHER INSTRUMENTS-SELLERS.
12
3.1.16
LITIGATION
12
3.1.17
TAX RETURNS AND PAYMENTS
13
3.1.18
EMPLOYEES
13
3.1.19
OBLIGATIONS OF KEY EMPLOYEES
13
3.1.20
REGISTRATION RIGHTS AND VOTING RIGHTS
13
3.1.21
COMPLIANCE WITH LAWS; PERMITS
13
3.1.22
FULL DISCLOSURE
14
3.1.23
INSURANCE
14
3.1.24
SECURITIES LEGISLATION
14
3.1.25
SECTION 6.2 OF THE SHARE PURCHASE AGREEMENT
14
3.1.26
ACKNOWLEDGEMENT OF EXCHANGE AGREEMENT
14
3.2
REPRESENTATIONS AND WARRANTIES OF THE BUYER
14
3.2.1
ORGANIZATION AND QUALIFICATION
14
3.2.2
SUBSIDIARIES
15
3.2.3
CAPITALIZATION OF THE BUYER
15
3.2.4
CAPITALIZATION OF THE HOLDCO
15
3.3
NON-WAIVER/SCHEDULE OF EXCEPTIONS
15
3.3.1
NON-WAIVER
15
3.3.2
SCHEDULE OF EXCEPTIONS
15

 

--------------------------------------------------------------------------------


3.4
TAX COVENANTS
15
3.5
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
16
3.6
KNOWLEDGE OF THE SELLERS
16
ARTICLE 4 NON-SOLICITATION AND NON-COMPETE
17
4.1
NON - COMPETITION
17
4.2
NON -SOLICITATION OF EMPLOYEES OR CONSULTANT.
17
4.3
NON-SOLICITATION OF CLIENTS.
17
4.4
RESTRICTIONS REASONABLE
17
4.5
INJUNCTIVE RELIEF
18
ARTICLE 5 INDEMNIFICATION
18
5.1
INDEMNIFICATION BY THE SELLERS
18
5.2
INDEMNIFICATION BY THE BUYER
19
5.3
DEFENCE OF CLAIMS
19
ARTICLE 6
20
6.1
CLOSING DELIVERIES OF THE SELLER
20
6.2
CLOSING DELIVERIES OF THE BUYER
21
6.3
PAYMENT OF SHAREHOLDER AND RELATED PARTY LOANS
22
6.4
CLOSING PAYMENTS
22
ARTICLE 7 GENERAL
22
7.1
EXPENSES
22
7.2
ENUREMENT
22
7.3
NOTICES TO PARTIES
22
7.4
AMENDMENT
25
7.5
ASSIGNMENT
25
7.6
FURTHER ASSURANCES
25
7.7
PUBLIC ANNOUNCEMENTS
25
7.8
REMEDIES CUMULATIVE
25
7.9
LIMITATION OF LIABILITY
25
7.10
EXECUTION AND DELIVERY
26

 
 

--------------------------------------------------------------------------------



SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT made as of the 28th day of November, 2007,
 
BETWEEN:
 
Ophthalmic Technologies Inc.
a corporation incorporated under the laws of Ontario
 
( the "Corporation")
 
- and -
 
OTI Holdings Limited
a corporation incorporated under the laws of Ontario
 
(the "Buyer" or “Newco”)
 
- and -
 
1161983 Ontario Limited,
a corporation incorporated under the laws of Ontario
 
("1161983")
 
- and -
 
Grall Corporation Limited,
a corporation incorporated under the laws of Ontario
 
("Grall")
 
- and -
 
Triple Net Properties Limited
a corporation incorporated under the laws of Ontario
 
(“3Net”)
 
- and -
 
Rishard Weitz
 
("Weitz")
 
- and -
 
Carolyn Weiss
 

--------------------------------------------------------------------------------


("Weiss")
 
- and -
 
Shane Dunne
 
("Dunne")
 
- and -
 
Gerald Weiss, in trust for Marie-Helene Weiss and Gerald Weiss
 
("Gerald")
 
- and -
 
Gerald Weiss
 
 


 

--------------------------------------------------------------------------------


 
RECITALS:
 
1.
On April 11, 2007, Exegenics Inc. entered into a share purchase agreement with
the Corporation (the "Share Purchase Agreement") pursuant to which it was
granted an option to purchase shares of the Corporation from 1161983, Grall,
Weitz, Weiss, and Gerald and pursuant to which the Corporation undertook to
dedicate its best efforts to procure options from the other shareholders of the
Corporation who had not already granted such options.
   
2.
Opko Health, Inc. (“Opko”), a Delaware Corporation is the successor to Exegenics
Inc.
   
3.
On November 9, 2007, Opko incorporated a wholly owned subsidiary, Ophthalmic
Technologies Holdings Limited (“Holdco”).
   
4.
On November 9, 2007, Holdco incorporated a wholly owned subsidiary, Newco for
the purpose of implementing the exercise of the Option.
   
5.
1161983, Grall, 3Net, Weitz, Weiss, Dunne and Gerald (collectively, the
"Sellers" and each a "Seller"), are, as of the date hereof, the legal and
beneficial owner of all of the issued and outstanding shares of the Corporation,
other than the shares of the Corporation held by Opko Inc. in accordance with
the Capitalization Table attached as Schedule "A" hereto.
   
6.
The Buyer wishes to purchase all, but not less than all, of the issued and
outstanding shares of the Corporation held by the Sellers and each Seller wishes
to sell all, but not less than all, of the issued and outstanding shares of the
Corporation such Seller holds.
   
7.
Opko, the Buyer and the Seller are parties to that certain Exchange and Support
Agreement of even date (the “Exchange Agreement”).

 
IN CONSIDERATION of the premises and the mutual agreements in this Agreement,
and of other consideration (the receipt and sufficiency of which are
acknowledged by each of the Parties), the Parties agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

 
In this Agreement,
 
“Affiliate” means, with respect to any Person, (i) any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
(ii) any Person owning or controlling ten percent or more of the outstanding
voting interests of such Person, (iii) any officer, director, or general partner
of such Person, (iv) any family member of such Person or any trust, family
limited partnership or other similar entity controlled by such Person or his or
her family members, or (v) any Person who is an officer, director, general
partner, trustee, or holder of ten percent or more of the voting interests of
any Person described in clauses (i) through (iv). For purposes of this
definition, the terms “controlling”, “controlled by,” or “under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise;
 
-2-

--------------------------------------------------------------------------------


“Agreement” means this agreement, including all schedules, and all amendments or
restatements as permitted, and references to “Article”, “Section” or “Schedule”
mean the specified Article, Section or Schedule of this Agreement;
 
"Articles" means the articles of incorporation of the Corporation dated April
16, 1993, and as may be amended or restated from time to time;
 
"Business" means the business of providing ophthalmic ultrasound and optical
coherence tomography (OCT) equipment for ophthalmology;
 
“Business Day” means any day except a Saturday, Sunday or any day on which banks
are generally not open for business in either of the Cities of Toronto, Ontario
and New York, New York;
 
“Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying:
 
(A) the Foreign Currency Amount; by
 
(B) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, if such spot exchange
rate is not available, such exchange rate on such date for such foreign currency
expressed in Canadian dollars as may be deemed by the Board of Directors in good
faith to be appropriate for such purpose.
 
"Claim" means any demand, action, suit, proceeding, claim, assessment, judgment
or settlement or compromise relating thereto which may give rise to a right to
indemnification;
 
"Closing" means the completion of the sale to, and purchase by, the Buyer of the
Shares on the date hereof and the completion of all other transactions
contemplated by this Agreement which are to occur contemporaneously with the
purchase and sale of the Shares;
 
"Closing Document" means any document delivered at or subsequent to the Closing
as provided in or pursuant to, this Agreement;
 
"Competitive Business" means the business of any Person that is similar to or
competes with the Business;
 
-3-

--------------------------------------------------------------------------------


"Corporation" means Ophthalmic Technologies Inc.;
 
“Dunne Escrow Shares” means 10,323.94 Exchangeable Shares;
 
"Employment Contracts" means employment agreements with the Key Employees to be
delivered as a condition precedent to Closing;
 
"Escrow Shares" has the meaning set out in Section 2.3;
 
“Exchangeable Shares” means the exchangeable shares in the capital of the Buyer;
 
“Financial Statements” means the financial statements set out in Section 3.1.7
hereto;
 
“Financial Statement Date” means April 30, 2007;
 
"including" means "including without limitation'' and the term "including" shall
not be construed to limit any general statement which it follows to the specific
or similar items or matters immediately following it;
 
“Law” means any federal, state, provincial, municipal, local or foreign statute,
law, by-law, ordinance, regulation, rule, code, order or rule of or duty under
common law, including any statute, law, by-law, ordinance, regulation, rule,
code, order or rule of or duty under common law in Canada, the United States,
any province or territory of Canada or any state or territory of the United
States.
 
"Loss" and "Losses" have the meaning set out in ARTICLE 5;
 
"ordinary course" when used in relation to the conduct of the Business means any
transaction which constitutes an ordinary day-to-day business activity of the
Corporation conducted in a commercially reasonable and businesslike manner
consistent with the Corporation's past practices;
 
"Parties" means the Buyer and the Sellers, collectively, and "Party" means any
one of them;
 
“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, government, government regulatory
authority, governmental department, agency, commission, board, tribunal, dispute
settlement panel or body, bureau or court, and where the context requires, any
of the above when they are acting as trustee, executor, administrator or other
legal representative;
 
"Purchase Price" shall be equal to the number of Exchangeable Shares granted to
all of the Sellers pursuant to Section 2.2 multiplied by US$3.55;
 
"Representative" means each director, officer, employee, agent, solicitor,
accountant, professional advisor and other representative of an Indemnified
Party;
 
-4-

--------------------------------------------------------------------------------


"Restricted Period" means the later of the last day of:
 
(i) the period commencing on the Closing and ending 3 years after the Closing;
and
 
(ii)
 
(a) if Weitz or Gerald Weiss ceases to be an employee of the Corporation at any
time during the first three years following the Closing, the period commencing
on the date Weitz or Gerald Weiss, as the case may be, ceases to be an employee
of the Corporation and ending 2 years after such date; and
 
(b) if Weitz or Gerald Weiss ceases to be an employee of the Corporation at any
time after the first three years following the date of Closing, the period
commencing on the date Weitz or Gerald Weiss, as the case may be, ceases to be
an employee of the Corporation and ending 6 months after such date, provided
that the restricted period may be extended by the Corporation for a further 18
months in accordance with the terms of the non-competition agreement dated as of
the date hereof, between Rishard Weitz or Gerald Weiss, as the case may be and
the Corporation.
 
“Schedule of Exceptions” means the schedule so named and attached to this
Agreement.
 
"Tax" and "Taxes" mean, with respect to any Person:
 

 
(a)
all income taxes (including any tax on or based upon net income, gross income,
income as specially defined, earnings, profits or selected items of income) and
all capital taxes, gross receipts taxes, environmental taxes, sales taxes, use
taxes, ad valorem taxes, value added taxes, transfer taxes, franchise taxes,
licence taxes, withholding taxes, payroll taxes, employment taxes, Canada
Pension Plan premiums, excise, severance, social security premiums, workers'
compensation premiums, employment insurance or compensation premiums, stamp
taxes, occupation taxes, premium taxes, property taxes, windfall profits taxes,
alternative or add-on minimum taxes, goods and services tax, customs duties or
other taxes, fees, imposts, assessments or charges of any kind whatsoever,
together with any interest and any penalties or additional amounts imposed by
any taxing authority (domestic or foreign) on such Person, and any interest,
penalties, additional taxes and additions to tax imposed with respect to the
foregoing; and

 

 
(b)
any liability for the payment of any amount of the type described in the
immediately preceding subsection (a) of another Person.

 
-5-

--------------------------------------------------------------------------------


1.2
Rules of Interpretation

 
In this Agreement:
 

 
(a)
Consent - Whenever a provision of this Agreement requires an approval or consent
and such approval or consent is not delivered within the applicable time limit,
then, unless otherwise specified, the Party whose consent or approval is
required will be conclusively deemed to have withheld its approval or consent.

 

 
(b)
Currency - Unless otherwise specified, all references to money amounts are to
the lawful currency of the United States of America.

 

 
(c)
Governing Law - This Agreement is a contract made under and is governed by and
construed in accordance with the law of the Province of Ontario and the federal
laws of Canada applicable in the Province of Ontario.

 

 
(d)
Headings - Headings of Articles and Sections are inserted for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.

 

 
(e)
Number and Gender - Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 

 
(f)
Severability - If, in any jurisdiction, any provision of this Agreement or its
application to any party or circumstance is restricted, prohibited or
unenforceable, such provision will, as to such jurisdiction, be ineffective only
to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction or
without affecting its application to other Parties or circumstances.

 

 
(g)
Statutory references - A reference to a statute includes all regulations made
pursuant to such statute and, unless otherwise specified, the provisions of any
statute or regulation that amends, supplements or supersedes any such statute or
any such regulation.

 

 
(h)
Time - Time is of the essence in the performance of the Parties’ respective
obligations.

 

 
(i)
Time Periods - Unless otherwise specified, time periods within or following
which any payment is to be made or act is to be done are calculated by excluding
the day on which the period commences and including the day on which the period
ends and by extending the period to the next Business Day if the last day of the
period is not a Business Day.

 
-6-

--------------------------------------------------------------------------------


1.3
Entire Agreement

 
This Agreement together with the Share Purchase Agreement, the Exchangeable
Share Provisions, the Exchange and Support Agreement and the documents delivered
pursuant to such agreements constitutes the entire agreement between the Parties
and sets out all the covenants, promises, warranties, representations,
conditions, understandings and agreements between the Parties pertaining to the
subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written. There are
no covenants, promises, warranties, representations, conditions, understandings
or other agreements, oral or written, express, implied or collateral between the
Parties in connection with the subject matter of this Agreement except as
specifically set forth in this Agreement and the Exchangeable Share Provisions.
 
1.4
Termination

 
Section 6 of the Share Purchase Agreement is hereby terminated and is of not
further force or effect.
 
ARTICLE 2
PURCHASE AND SALE OF SHARES
 
2.1
Purchase and Sale of Shares

 
The Buyer agrees to purchase the Shares for the Purchase Price and Sellers
agrees to sell and transfer the Shares to the Buyer for the Purchase Price.
 
2.2
Payment of Purchase Price

 
The Purchase Price shall be paid to each Seller by issuing to such Seller on the
date hereof such number of Exchangeable Shares as is equal to the number of
shares of the Corporation owned by such Seller multiplied by 20,730.80 On the
date hereof, the Buyer, the Seller and Opko shall deliver an Exchange and
Support Agreement with respect to such Exchangeable Shares.
 
2.3
Escrow

 
As security for the obligations of the Sellers, under ARTICLE 5, on the date
hereof, each Seller shall direct that 15% of the Exchangeable Shares issued to
such Seller in satisfaction of the Purchase Price shall be deposited with
Fraser, Milner, Casgrain LLP as escrow agent (the "Escrow Agent"), who shall
hold such shares (collectively, the "Escrow Shares") pursuant to the terms of an
agreement substantially in the form attached hereto as Schedule 2.3 hereto (the
"Escrow Agreement").
 
-7-

--------------------------------------------------------------------------------


 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
3.1
Representations and Warranties of the Sellers

 
Other than with respect to Shane Dunne whose representations shall be deemed to
be several and separate and not joint and several, Sections 3.1.2 (Organization
and Qualification of the Sellers), 3.1.4(b) (Title), 3.1.6 (Authorization of the
Sellers), and 3.1.15 (Compliance with other instruments-Sellers) which
representations shall be deemed to be several and separate and not joint and
several, the Sellers jointly and severally, represent and warrant to the Buyer
as set out in the following Subsections of this Section and acknowledge that the
Buyer is relying upon such representations and warranties in entering into this
Agreement.
 
3.1.1
Organization and Qualification of the Corporation

 
The Corporation is duly organized and validly existing under the laws of
Ontario, Canada. The Corporation has all requisite corporate power and authority
to own and operate its properties and assets, to issue shares, and to carry out
the provisions of this Agreement and to carry on its business as presently
conducted.
 
3.1.2
Organization and Qualification of the Sellers

 
Each Seller that is a Corporation is a duly organized and validly existing under
the laws of Ontario, Canada. Each Seller that is a Corporation has all requisite
corporate power and authority to own and operate its properties and assets, to
issue shares, and to carry out the provisions of this Agreement and to carry on
its business as presently conducted.
 
3.1.3
Subsidiaries

 
Save and except as disclosed in the Schedule of Exceptions, the Corporation does
not own or control any equity, security or other interest of any other
corporation, limited partnership or other business entity.
 
3.1.4
Capitalization and Title

 

 
(a)
The authorized share capital of the Corporation consists of an unlimited number
of shares of Common Stock with no par value ("Common Stock"), of which 200.42
shares are issued and outstanding in accordance with the Capitalization Table
set out in Schedule "A" hereto (the “Capitalization Table”). All such Shares
have been issued as fully paid and non-assessable.

 

 
(b)
Each Seller is the registered and beneficial owner of the Common Stock set out
opposite such Sellers name on the Capitalization Table (collectively, the
“Purchased Shares”) and has good and marketable title thereto. On Closing, the
Buyer will acquire good and marketable title to the Purchased Shares. There are
no restrictions on transfer of the Purchased Shares other than pursuant to the
Articles of the Corporation.

 
-8-

--------------------------------------------------------------------------------



 
(c)
Except for the option to Justin Pedro, as disclosed in the Financial Statements,
there are no outstanding options, warrants, rights (including conversion or
pre-emptive rights and rights of first refusal), proxy or shareholder
agreements, or agreements of any kind for the purchase or acquisition of any of
the securities of the Corporation.

 

 
(d)
All issued and outstanding shares of the Corporation's Common Stock (i) have
been duly authorized and validly issued and are fully paid and non-assessable,
(ii) were issued in compliance with all applicable Canadian laws concerning the
issuance of such securities and (iii) are free and clear of any liens or
encumbrances, provided, however, that such shares may be subject to restrictions
on transfer under U.S., Canadian or any applicable state or provincial
securities laws as set forth herein, or as otherwise required by such laws of
the time the transfer is proposed.

 
3.1.5
Authorization of the Corporation

 
The Corporation has the full power and authority to execute, enter into and
perform its obligations under this Agreement. In the case of the Corporation
this Agreement has been duly authorized by all of the necessary corporate
actions. This Agreement constitutes valid and legally binding obligations of the
Corporation enforceable against it in accordance with its terms, all except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and other laws of general application affecting
enforcement of creditors' rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.
 
3.1.6
Authorization of the Sellers

 
Each Seller has the full power and authority to execute, enter into and perform
its obligations under this Agreement. In the case of each Seller who is a
Corporation, this Agreement has been duly authorized by all of the necessary
corporate actions. This Agreement constitutes valid and legally binding
obligations of each Seller, enforceable against such Seller in accordance with
its terms, all except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors' rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies.
 
3.1.7
Financial Statements

 
Except as set forth in the Schedule of Exceptions, the Audited financial
statement of the Corporation for the period ended April 30, 2006 and April 30,
2007 and the unaudited financial statements for the period ended June 30, 2007,
copies of which have been delivered to the Buyer and are attached hereto as
Schedule 3.1.7, together with the notes thereto, are complete and correct in all
material respect, have been prepared in accordance with generally accepted
accounting principles in the United States, applied on a consistent basis
throughout the periods indicated and fairly present the financial condition and
results of operations of the Corporation as of the respective dates thereof and
for the respective periods indicated therein.
 
-9-

--------------------------------------------------------------------------------


3.1.8
Liabilities

 
Except as set forth in Schedule of Exceptions and the Financial Statements, the
Corporation has no debts and, to the best of its knowledge, knows of no
contingent debts, not disclosed in the financial statements, except current
debts incurred in the ordinary course if business which have not been, either in
any individual case or in the aggregate, materially adverse.
 
3.1.9
Agreements and Actions

 
Except as set forth in the Schedule of Exceptions, (i) there are no judgments,
orders, writs or decrees to which the Corporation is a party or to its knowledge
by which it is bound (ii) there are no agreements, instruments, contracts or
proposed transactions, which may involve (a) obligations (contingent or
otherwise) of, or payments to, the Corporation in excess of $15,000, or (b) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Corporation (other than licenses arising from the purchase
of "off the shelf" or other standard products).
 
3.1.10
Obligations to Related Parties

 
Except as set forth in the Schedule of Exceptions or the Financial Statements,
there are no obligations of the Corporation to officers, directors,
shareholders, or employees of the Corporation other than (a) for payment of
salary for services rendered and (b) reimbursement for reasonable expenses
incurred on behalf of the Corporation. No officer, director or shareholder, or
any member of their immediate families, is, directly or indirectly, interested
in any material contract with the Corporation (other than such contracts as
relate to any such person's ownership of shares or other securities of the
Corporation). The Corporation is not a guarantor or indemnitor of any
indebtedness of any other person or corporation.
 
3.1.11
Changes

 
Except as set forth in Schedule of Exceptions, since the Financial Statement
Date, there has not been to the Corporation's knowledge:
 

 
(a)
any change in assets, liabilities or operations of the Corporation from that
reflected in the Financial Statements, other than changes in the ordinary course
of business, none of which individually or in the aggregate has had a material
adverse effect on such assets, liabilities or operations of the Corporation.

 

 
(b)
any change, except in the ordinary course of business, in the contingent
obligations of the Corporation by way of guaranty, endorsement, indemnity,
warranty or otherwise;

 
-10-

--------------------------------------------------------------------------------



 
(c)
any damage, destruction or loss whether or not covered by insurance, materially
and adversely affecting the properties, business or prospects or financial
condition of the Corporation;

 

 
(d)
any waiver by the Corporation of a valuable right or of a material debt owed to
it;

 

 
(e)
any direct or indirect loans by the Corporation to any shareholder, employee,
officer or director of the Corporation;

 

 
(f)
any material change in any compensation arrangement or agreement with any
employee, officer, director or shareholder;

 

 
(g)
any declaration or payment of any dividend or other distribution of the assets
of the Corporation;

 

 
(h)
any debt, obligation or liability incurred, assumed or guaranteed by the
Corporation, except those for immaterial amounts and for other liabilities
incurred in the ordinary course of business;

 

 
(i)
any sale, assignment or transfer of any patent, trademarks, copyrights, trade
secret or other intangible assets; or

 

 
(j)
any change in any material agreement to which the Corporation is a party or by
which it is bound.

 
3.1.12
Title to Properties and Assets; Liens, Etc. 

 
Except as disclosed in the Schedule of Exceptions, the Corporation has good and
marketable title to its properties and assets, including the properties and
assets reflected in the Financial Statements, and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge (a “Lien”), other than (a) those resulting from taxes which have not
yet become delinquent, (b) minor liens and encumbrances which do not materially
detract from the value of the property subject thereto or materially impair the
operations of the Corporation, and (c) those that have otherwise arisen in the
ordinary course of business. Except as disclosed in the Schedule of Exceptions,
the Corporation is in compliance with all material terms of each agreement to
which it is a party or is otherwise bound.
 
3.1.13
Intellectual Property

 

 
(a)
To the best of the knowledge of the Corporation and the actual knowledge of the
Sellers, the Corporation owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted, without any known infringement of the rights of
others. Except as disclosed in the Schedule of Exceptions, there are no
outstanding options, licenses or agreements of any kind with any third parties
relating to the foregoing proprietary rights, nor is the Corporation bound by or
a party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products.

 
-11-

--------------------------------------------------------------------------------



 
(b)
Except with respect to the Zeiss letters, which have been disclosed to the
Buyer, the Corporation has not received any communications alleging that, by
conducting its business as presently proposed, the Corporation has violated or
would violate any of the patents, trademarks, service marks, trade names,
copyrights or trade secrets or other proprietary rights of any other person or
entity, nor is the Corporation aware of any basis therefor.

 

 
(c)
None of the key employees of the Corporation (as named in Section 3.1.19 hereto)
is obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with their duties to
the Corporation or that would conflict with the Corporation’s business as
presently proposed to be conducted.

 
3.1.14
Compliance with Other Instruments- Corporation. 

 
Except as disclosed in the Schedule of Exceptions, the Corporation is not in
violation or default of any term of its current Articles, or of any provision of
any mortgage, indenture, contract, agreement or instrument to which it is a
party or by which it is bound, or of any judgment, decree, order, writ. The
execution, delivery, performance of, and compliance with this Agreement, and the
sale of the Shares pursuant hereto, will not, with or without the passage of
time or giving of notice, result in any violation, or be in conflict with or
constitute a default under any such term, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the license, authorization or approval applicable to the Corporation,
its business or operations or any of its assets or properties.
 
3.1.15
Compliance with Other Instruments-Sellers. 

 
Each Seller that is a corporation is not in violation or default of any term of
its current Articles. Each Seller is not in violation of any provision of any
mortgage, indenture, contract, agreement or instrument to which it/he is a party
or by which it is bound, or of any judgment, decree, order, writ.
 
3.1.16
Litigation

 
Except as set forth in the Schedule of Exceptions, there is no action, suit,
proceeding or investigation pending or, to the Corporation’s knowledge,
currently threatened against the Corporation that questions the validity of this
Agreement, or the right of the Corporation to enter into any of such agreements,
or to consummate the transactions contemplated hereby or thereby, or which would
reasonably be expected to result, either individually or in the aggregate, in
any material adverse change in the assets, conditions, affairs or prospects of
the Corporation, financially or otherwise, or any change in the current equity
ownership of the Corporation, nor is the Corporation aware that there is any
basis for any of the foregoing.
 
-12-

--------------------------------------------------------------------------------


3.1.17
Tax Returns and Payments

 
Subject to such facts and qualifications as are set forth in the Schedule of
Exceptions, the Corporation has filed all Tax returns required to be filed by
it. All Taxes shown to be due and payable on such returns, any assessments
imposed, and to the Corporation’s knowledge all other Taxes due and payable by
the Corporation on or before the Closing, have been paid or will be paid on or
prior to the time they are due. The Corporation has no knowledge of any
liability of any Tax to be imposed upon its properties or assets as of the date
of this Agreement that is not adequately provided for.
 
3.1.18
Employees

 
The Corporation has no collective bargaining agreements with any of its
employees.
 
3.1.19
Obligations of Key Employees

 
Each Key Employee of the Corporation is currently devoting substantially all of
his or her business time to the conduct of the business of the Corporation. The
Corporation is not aware that any Key Employee of the Corporation is planning to
work less than full time at the Corporation in the future. No Key Employee is
currently working or, to the Corporation’s knowledge, plans to work for a
competitive enterprise, whether or not such key employee is or will be
compensated by such enterprise. The Corporation’s Key Employees have executed
with the Corporation employment agreements that include a non-competition and
confidentiality provisions, copies of which have been provided to the Buyer. For
the purpose of this Section, the term “Key Employee” shall refer to Rishard
Weitz, Gerald Weiss and Justin Pedro. Gerald Weiss is also involved in a
property management company that manages amongst other, family controlled real
estate. Gerald Weiss is not involved in the day to day management of the
property management company.
 
3.1.20
Registration Rights and Voting Rights

 
The Corporation has not agreed to grant any registration rights, including
piggyback rights, to any person or entity.
 
3.1.21
Compliance with Laws; Permits

 
Except as disclosed in the Schedule of Exceptions, the Corporation and the
Sellers are not aware of any violation by the Corporation of any applicable
statute, rule, regulation, order or restriction of any domestic or foreign
government or any instrumentality or agency thereof in respect of the conduct of
its business or the ownership of its properties which violation would materially
and adversely affect the business, assets, liabilities, financial condition,
operations or prospects of the Corporation. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained and no
registrations or declarations are required to be filed in connection with the
execution and delivery of this Agreement, except such as has been duly and
validly obtained or filed, or with respect to any filings that must be made, or
tax to be paid, after the Closing, as will be filed in a timely manner. The
Corporation has all franchises, permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, the lack
of which could materially and adversely affect the business, properties or
financial condition of the Corporation and believes it can obtain, without undue
burden or expense, any similar authority for the conduct of its business as
planned to be conducted.
 
-13-

--------------------------------------------------------------------------------


3.1.22
Full Disclosure

 
To the Seller’s knowledge, neither this Agreement, the exhibits and schedules
hereto nor any other document delivered by the Corporation and the Sellers to
the Buyer or their attorneys or agents in connection herewith or therewith or
with the transactions contemplated hereby or thereby, contain any untrue
statement of a material fact nor, to the best of the Seller’s knowledge, omit to
state a material fact necessary in order to make the statements contained herein
or therein not misleading.
 
3.1.23
Insurance

 
The Corporation’s policies of insurance, as listed on the Schedule of
Exceptions, have been fully disclosed to the Buyer.
 
3.1.24
Securities Legislation

 
The Corporation is a private company within the meaning of the Securities Act
(Ontario) and the sale of the Shares by each Seller to the Buyer will be made in
compliance with the Securities Act (Ontario).
 
3.1.25
Section 6.2 of the Share Purchase Agreement

 
Except as disclosed in the Schedule of Exceptions, between the date of the Share
Purchase Agreement and the date hereof, the Corporation has complied with all of
the conditions and restrictions set out in Section 6.2 of the Share Purchase
Agreement.
 
3.1.26
Acknowledgement of Exchange Agreement

 
For purposes of their decision to enter into this Share Purchase Agreement, the
Sellers acknowledge and agree that they are aware of and understand the
provisions in Section 6.3 of the Exchange Agreement relative to the Opko Common
Shares issuable in exchange for the Exchangeable Shares. Capitalized terms in
this Section 3.1.26 unless otherwise defined herein have the meanings ascribed
to them in the Exchange Agreement.
 
3.2
Representations and Warranties of the Buyer

 
The Buyer represents and warrants to the Seller as set out in the following
Subsections of this Section and acknowledges that the Seller is relying upon
such representations and warranties in entering into this Agreement.
 
3.2.1
Organization and Qualification

 
Each of the Buyer and Holdco are duly organized and validly existing under the
laws of Ontario, Canada. Each of the Buyer and Holdco have all requisite
corporate power and authority to own and operate their properties and assets,
and to carry out the provisions of this Agreement and to carry on its business
as presently conducted. The Buyer has all the requisite corporate power and
authority to issue the Exchangeable Shares
 
-14-

--------------------------------------------------------------------------------


3.2.2
Subsidiaries

 
The Buyer does not own or control any equity, security or other interest of any
other corporation, limited partnership or other business entity.
 
3.2.3
Capitalization of the Buyer

 
The authorized capital of the Buyer consists solely of an unlimited number of
common shares and an unlimited number of Exchangeable Shares, of which 1 common
share is issued and outstanding. All of the outstanding common shares of the
Buyer are owned by Holdco, have been validly issued and are fully paid and
non-assessable. The Exchangeable Shares, when issued, will be validly issued as
fully paid and non-assessable. The issuance of the Exchangeable Shares by the
Buyer to each Seller will be made in compliance with all applicable securities
legislation.
 
3.2.4
Capitalization of the Holdco

 
The authorized capital of the Holdco consists solely of an unlimited number of
common shares, of which 1 common share is issued and outstanding. All of the
outstanding common shares of Holdco are owned by Opko, have been validly issued
and are fully paid and non-assessable.
 
3.3
Non-waiver/Schedule of Exceptions

 
3.3.1
Non-Waiver

 
No investigations made by or on behalf of the Buyer at any time shall waive,
diminish the scope of or otherwise affect any representation or warranty made by
any Seller or the Corporation in this Agreement or in any Closing Document. No
waiver by the Buyer of any condition, in whole or in part, shall operate as a
waiver of any other condition.
 
3.3.2
Schedule of Exceptions

 
Items set forth by the Sellers in the Schedule of Exceptions will be considered
disclosures applicable for the purposes of all representations and warranties of
the Sellers given in Section 3.1 to which its relevance is readily apparent.
 
3.4
Tax Covenants

 
At the option of each Seller, such Seller and the Buyer agree to file a joint
election pursuant to subsection 85(1) of the Income Tax Act (Canada)(the “Tax
Act”) in the prescribed form and within the prescribed time whereby the elected
amount provided for therein shall be such amount as is determined by such Seller
in accordance with the limits established under the Tax Act. The Buyer and the
Seller agree to jointly make and file elections under the corresponding
provisions of any applicable provincial income tax legislation. Each Seller
shall be responsible to prepare and file all such elections. The sole obligation
of the Buyer shall be to provide any information reasonably requested by the
Sellers to complete the election forms and to execute and return to the Sellers
any properly completed election form within 10 Business Days of receipt of such
form from the Sellers. The Buyer shall have no liability for any Taxes of the
Seller arising from the sale of the Shares to the Buyer arising as a result of
the refusal by the Canada Revenue Agency (or any applicable provincial tax
authority) to accept any such election.
 
-15-

--------------------------------------------------------------------------------


3.5
Survival of Representations and Warranties 

 
The representations and warranties contained in this Agreement and in any
agreement, certificate, affidavit, statutory declaration or other document
delivered or given pursuant to this Agreement shall survive the Closing and,
notwithstanding the Closing or any investigation made by or on behalf of the
parties hereto with respect thereto, shall continue in full force and effect
provided, however, that no claim in respect thereof shall be valid unless it is
made within the following time periods:
 

 
(a)
in the case of a claim in respect of the representations and warranties set
forth in 3.1.1 (Organization and qualification of the Corporation), 3.1.2
(Organization and qualification of the Seller), 3.1.4 (Capitalization and
title), 3.1.5 (Authorization of the Corporation), 3.1.6 (Authorization of the
Seller), 3.2.1 (Organization and Qualification of the Buyer and Holdco), 3.2.3
(Capitalization of the Buyer) and 3.2.4 (Capitalization of Holdco) there shall
be no time limit within which such a claim may be made;

 

 
(b)
in the case of a claim in respect of a representation or warranty relating to a
tax matter, within a period commencing on the date hereof and ending on the date
on which the last applicable limitation period under any applicable tax
legislation expires with respect to any taxation year which is relevant in
determining any liability under this Agreement with respect to tax matters; and

 

 
(c)
in the case of a claim in respect of any other representation or warranty within
a period of two years from the date hereof.

 


 
3.6
Knowledge of the Sellers

 
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the "knowledge" of the Sellers, it shall be deemed to
refer to the knowledge of each of the Seller and the Corporation, after having
made reasonable inquiry.
 
-16-

--------------------------------------------------------------------------------


ARTICLE 4
NON-SOLICITATION AND NON-COMPETE


 
4.1
Non - Competition

 
Each of Weitz and Gerald covenants and agrees that during the Restricted Period,
he will not, either individually or in partnership or jointly or in conjunction
with any Person as employee, principal, agent, shareholder (other than as a
holder of not more than five percent (5%) of the total stock of a
publicly-traded company) or in any other manner whatsoever carry on, be engaged
with, or lend his name to any Competitive Business in Canada or, the United
States.
 
4.2
Non -Solicitation of Employees or Consultant.

 
Each of Weitz and Gerald further covenants and agrees that during the Restricted
Period, he shall not directly or indirectly, either individually or in
partnership or jointly or in conjunction with any Person, enter into any
agreement with or solicit the employment or services of employees of or
consultants to the Corporation, including employees and consultants who were
employed with or retained by the Corporation on the Closing.
 
4.3
Non-Solicitation of Clients.

 
Each of Weitz and Gerald further covenants and agrees that during the Restricted
Period, he shall not directly or indirectly, either individually or in
partnership or jointly or in conjunction with any Person, contact or solicit the
business (of the type included within the meaning of Competitive Business) of
clients of the Corporation; any Person who was a client of the Corporation in
the two-year period immediately prior to the Closing Date.
 
4.4
Restrictions Reasonable 

 
Each of Weitz and Gerald herby agrees that all of the restrictions in this
Agreement are reasonable and enforceable, and that the Buyer would not have
entered into this Agreement unless he provided the covenants in this Agreement.
Each of Weitz and Gerald further acknowledges and agrees that:
 

 
(a)
the goodwill associated with the business, clients and assets of the Corporation
as of the Closing is an integral component of the value of the Corporation to
the Buyer;

 

 
(b)
the covenants set forth herein are necessary to preserve the value of the
Business for the Buyer following the Closing of the transaction; and

 

 
(c)
the limitations of time, geography and scope of the Business agreed to in this
Agreement are reasonable because, among other things;

 

 
(a)
each of Weitz and Gerald received significant consideration for his shares in
the Corporation under the Share Purchase Agreement, and each Seller acknowledges
that it would be unfair for him, after having received this consideration, to
directly or indirectly complete against the Corporation during the Restricted
Period;

 
-17-

--------------------------------------------------------------------------------



 
(b)
the Corporation is engaged in a highly competitive industry; and

 

 
(c)
each of Weitz and Gerald has unique and important relationships with the clients
of the Corporation and significant business reputation on the industry.

 
4.5
 Injunctive Relief

 
Each of Weitz and Gerald recognizes that his covenants in this Agreement are
critical to the ongoing success of the Business that the buyer is acquiring from
the Corporation. As such, each of Weitz and Gerald agrees that in the event of
an actual or threatened breach by him of any of the terms of this Agreement, the
Buyer will suffer irreparable harm, and shall be entitled to an interim and/or
permanent injunction against Weitz and/or Gerald, as the case may be,
restraining such actual or threatened breach. The Buyer shall also be entitled
to pursue damages and any and all other remedies available to it at law or in
equity.
 
ARTICLE 5
INDEMNIFICATION
 
5.1
Indemnification by the Sellers

 
Other than with respect to Shane Dunne whose indemnification shall be deemed to
be several and separate not joint and several, Sections 3.1.2 (Organization and
Qualification of the Sellers), 3.1.4(b) (Title), 3.1.6 (Authorization of the
Sellers), and 3.1.15 (Compliance with other instruments-Sellers) which
indemnification shall be deemed to be several and separate and not joint and
several, and, subject to the limitations set out in Sections 3.5 and 7.9, each
Seller shall, jointly and severally, indemnify, defend and save harmless the
Buyer and each of its Representatives from and against any and all Losses
suffered or incurred by them, as a result of:
 

 
(a)
any misrepresentation or breach of warranty made or given by any of them in this
Agreement or in any document delivered pursuant to this Agreement or any Closing
Document ;

 

 
(b)
save and except with respect to covenants of Weitz and Gerald Weiss pursuant to
ARTICLE 4 and pursuant to the Employment Agreements and the Confidentiality and
Proprietary Information Agreements and the Non-Competition and Non-Solicitation
Agreements attached thereto (which covenants and Employment Agreements,
Confidentiality and Proprietary Information Agreements and Non-Competition and
Non-Solicitation Agreements shall be severally indemnified by Weitz and Gerald
Weiss alone, and by no other Seller), any failure by any of them to observe or
perform any covenant or obligation contained in this Agreement, any Closing
Document or in any document delivered pursuant to any of them, to be observed or
performed by it; or

 
-18-

--------------------------------------------------------------------------------



 
(c)
any Taxes required to be paid by the Corporation relating to any period ending
on or before the date hereof.

 
5.2
Indemnification by the Buyer

 
Subject to the limitations set out in Section 3.5, the Buyer shall indemnify,
defend and save harmless each of the Sellers and each of the Sellers’
Representatives from and against any and all Losses suffered or incurred by
them, as a result of:
 

 
(a)
any misrepresentation or breach of any warranty made or given by the Buyer in
this Agreement;

 

 
(b)
any misrepresentation or breach of warranty made or given by the Buyer in any
Closing Document or in any document delivered pursuant to this Agreement or any
Closing Document; or

 

 
(c)
any failure by the Buyer to observe or perform any covenant or obligation
contained in this Agreement, any Closing Document or in any document delivered
pursuant to any or them, to be observed or performed by it.

 
5.3
Defence of Claims

 

 
(a)
A party hereto (the “Indemnified Party”) who seeks indemnification hereunder
from another party (the “Indemnifying Party”) shall notify the Indemnifying
Party in writing as soon as is possible after being informed that facts exist
which may result in a claim and in respect of which a right of indemnification
given pursuant to this Article 5 may apply. The failure of any Indemnified Party
to give timely notice hereunder shall not affect rights to indemnification
hereunder, except and only to the extent that, the Indemnifying Party
demonstrates actual material damage caused by such failure.

 

 
(b)
In the case of a claim originating from a Person other than the Indemnified
Party (a “Third Party Claim”), the Indemnifying Party shall have the right to
elect, by written notice delivered to the Indemnified Party within thirty (30)
days of receipt by the Indemnifying Party of the notice from the Indemnified
Party in respect of the Third Party Claim, at the sole expense, cost and risk of
the Indemnifying Party to participate in or assume control of the defence of the
Third Party Claim and to pursue such defence in good faith by appropriate
actions or proceedings promptly taken or instituted and diligently pursued,
including, without limitation, to employ and engage attorneys of its own choice
reasonably acceptable to the Indemnified Party to defend, compromise or settle
such claim, provided that the Indemnifying Party shall pay all reasonable
out-of-pocket expenses incurred by the Indemnified Party as a result of such
participation or assumption, provided, further, that any compromise or
settlement shall be made only with the written consent of the Indemnified Party,
such consent not to be unreasonably withheld.

 
-19-

--------------------------------------------------------------------------------



 
(c)
If the Indemnifying Party elects to assume control of the Third Party Claim, the
Indemnifying Party shall keep the Indemnified Party reasonably informed of the
progress of any defence, compromise or settlement and the Indemnified Party
shall cooperate with the Indemnifying Party and its counsel and shall have the
right to participate in the defence, compromise or settlement of such Third
Party Claim at its own expense and, in so doing, the Indemnified Party shall
have the right to retain counsel to act on its behalf, provided that the fees
and disbursements of such counsel shall be paid by the Indemnified Party.

 

 
(d)
If the Indemnifying Party does not elect to assume control of the Third Party
Claim, or if having so elected to assume control, it thereafter fails to proceed
with the defence or settlement of such Third Party Claim in good faith and with
reasonable diligence, then the Indemnified Party shall be entitled to assume
control of the Third Party Claim at the Indemnifying Party’s sole expense, cost
and risk. An Indemnified Party agreeing to assume control of a claim shall use
commercially reasonable efforts to deal with the claim reasonably diligently and
in a manner consistent with the manner in which the Indemnified Party would have
acted if there had been no indemnity. In such case, the Indemnifying Party shall
be kept reasonably informed of the progress of any defence, compromise or
settlement (and shall be entitled to participate in at its expense, but not
assume control of, such action).

 

 
(e)
The Indemnifying Party or the Indemnified Party who does not have control of the
Third Party Claim shall cooperate with the other of them in the defence thereof
(at the cost and expense of the Indemnifying Party), such cooperation to include
the provision of records and information within its control that are relevant to
the Third Party Claim and making available its employees and servants (and those
of its affiliates) as are appropriate and reasonably necessary and relevant to
the Third Party Claim.

 
 
ARTICLE 6
CLOSING DELIVERIES
 
6.1
Closing Deliveries of the Seller



At Closing, in addition to any other documents to be provided or delivered by
the Sellers to the Buyer at such time pursuant to this Agreement, each Seller
will execute and/or deliver (or cause to be executed and/or delivered) to the
Buyer the following:
 

 
(a)
the Exchange and Support Agreement;

 
-20-

--------------------------------------------------------------------------------



 
(b)
a release from each of the Sellers and the directors and officers of the
Corporation of all claims such Sellers, officers and directors had now have or
shall ever have against the Corporation in a form satisfactory to the Buyer
other than with respect to the subject matter hereof;

 

 
(c)
the Escrow Agreement;

 

 
(d)
a resignation of all officers and directors of the Corporation;

 

 
(e)
Employment Agreements between the Corporation and Gerald Weiss and Rishard
Weitz;

 

 
(f)
Option Agreements between Opko Health, Inc. and Gerald Weiss and Rishard Weitz;

 

 
(g)
share certificates representing the Purchased Shares duly endorsed in blank for
transfer;

 

 
(h)
a resolution of the Board of Directors of the Corporation authorising the
transfer of the Purchased Shares;

 

 
(i)
an opinion of the Counsel to the Seller and the Corporation in form and
substance satisfactory to the Buyer acting reasonably;

 

 
(j)
evidence in form and substance satisfactory to the Buyer, acting reasonably,
that the shares of the Corporation held by Jean-Paul Chaduc have been cancelled
and the shares of the Corporation held by Nidek Co., Ltd. have been purchased by
<>; and

 

 
(k)
such other documents as may be reasonably required by the Buyer.

 
6.2
Closing Deliveries of the Buyer



At Closing, in addition to any other documents to be provided or delivered by
the Buyer to the Seller at such time pursuant to this Agreement, the Buyer will
execute and/or deliver (or cause to be executed and/or delivered) to the Buyer
the following:
 

 
(a)
the Exchange and Support Agreement;

 

 
(b)
Employment Agreements between the Corporation and Gerald Weiss and Rishard
Weitz;

 

 
(c)
the Escrow Agreement;

 

 
(d)
Exchangeable Share certificates in the amount of the Purchase Price payable to
each Seller in the name of such Seller;

 
-21-

--------------------------------------------------------------------------------



 
(e)
a resolution of the Board of Directors of Newco authorising the issuance of the
Exchangeable Shares in payment of the Purchase Price;

 

 
(f)
Option Agreements between Opko Health, Inc. and Gerald Weiss and Rishard Weitz;

 

 
(g)
an opinion of the U.S. Counsel to Opko in form and substance satisfactory to the
Sellers acting reasonably; and

 

 
(h)
such other documents as may be reasonably required by the Buyer.

 
6.3
Payment of Shareholder and Related Party Loans

 
It shall be a condition precedent of this Agreement that all loans made by the
Corporation, by any shareholder of the Corporation or by any related party as
set out in the Schedule of Exceptions shall be repaid in full, including
principal and interest, prior to completion of the transaction contemplated
hereby.
 
6.4
Closing Payments

 
Immediately prior to Closing, the shareholder loans disclosed in Section 3.1.10
shall have been repaid.
 
ARTICLE 7
GENERAL
 
7.1
Expenses

 
The Parties agree that OTI shall pay all reasonable costs for representation by
Ogilvy Renault LLP of OTI and the Sellers and for independent legal advice for
Shane Dunne and Jean-Paul Chaduc, if he becomes a party to this Agreement.
 
7.2
Enurement

 
This Agreement enures to the benefit of and is binding upon the Parties and
their respective successors (including any successor by reason of merger or
amalgamation of any Party) and permitted assigns.
 
7.3
Notices to Parties 

 
Any notice, certificate, consent, determination or other communication required
or permitted to be given or made under this Agreement shall be in writing and
shall be effectively given and made if (i) delivered personally, (ii) sent by
prepaid courier service or mail, or (iii) sent prepaid by fax or other similar
means of electronic communication, in each case to the applicable address set
out below:
 
-22-

--------------------------------------------------------------------------------



 
(a)
if to the Corporation:



Ophthalmic Technologies Inc.
37 Kodiak Crescent
Unit 16
Toronto, ON M3J 3E5
Attention: Gerald Weiss
Fax:
 
with a copy to:
 


Ogilvy Renault LLP
Suite 3800, Royal Bank Plaza, South Tower
200 Bay Street, P.O. Box 84
Toronto, ON M5J 2Z4
Attention: Peter Newell
Fax: 416.214.3930
 

 
(b)
if to Newco:



c/o Opko
4400 Biscayne Boulevard
Miami, Florida 31337
Attention: Steven D. Rubin
Fax:  
 
with a copy to:
 
Fraser Milner Casgrain
First Canadian Place
100 King Street West
P.O. Box 100
Toronto, Ontario M5X 1B2
 
Attention: Laurence Geringer
Fax:  416.863.4592
 

 
(c)
and if to the Sellers:

 

 
(d)
 

1161983 Ontario Limited
235 Lesmill Road,
Don Mills, ON M3V 2V1
 
Attention: 
Fax:  


-23-

--------------------------------------------------------------------------------


Grall Corporation Limited


Attention: 
Fax:  


Rishard Weitz
37 Kodiak Crescent, Unit 16
Toronto, ON M3J 3E5


Fax:  (416) 631-6932


Carolyn Weiss


Fax:  


Shane Dunne
95 Michael Grass Crescent,
Kingston, ON K7M 2W2


Fax:  


Gerald Weiss
37 Kodiak Crescent, Unit 16
Toronto, ON M3J 3E5


Fax:  (416) 631-6932


Triple Net Propertied Limited
235 Lesmill Road,
Don Mills, ON M3V 2V1


Fax:  


 

 
(e)
Any such communication so given or made shall be deemed to have been given or
made and to have been received on the day of delivery if delivered, or on the
day of faxing or sending by other means of recorded electronic communication,
provided that such day in either event is a Business Day and the communication
is so delivered, faxed or sent before 4:30 p.m. on such day. Otherwise, such
communication shall be deemed to have been given and made and to have been
received on the next following Business Day. Any such communication sent by mail
shall be deemed to have been given and made and to have been received on the
fifth Business Day following the mailing thereof; provided however that no such
communication shall be mailed during any actual or apprehended disruption of
postal services. Any such communication given or made in any other manner shall
be deemed to have been given or made and to have been received only upon actual
receipt.

 
-24-

--------------------------------------------------------------------------------



 
(f)
Any Party may from time to time change its address under this Section by notice
to the other Party given in the manner provided by this Section.

 
7.4
Amendment 

 
No consent or approval by any Party will be binding unless delivered in writing
to the other Parties hereto.
 
7.5
Assignment

 
No party may assign any rights or obligations under this Agreement.
 
7.6
Further Assurances

 
The Parties will, with reasonable diligence, do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each party will provide such further
documents or instruments required by any other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.
 
7.7
Public Announcements

 
Except to the extent required by Applicable Law, each Party agrees that no
disclosure or public announcement regarding this Agreement or the transactions
contemplated hereby shall be made by either Party without the prior written
consent of the other Party.
 
7.8
Remedies Cumulative

 
The rights and remedies of the Parties under this Agreement are cumulative and
in addition to and not in substitution for any rights or remedies provided by
law. Any single or partial exercise by any Party hereto of any right or remedy
for default or breach of any term, covenant or condition of this Agreement does
not waive, alter, affect or prejudice any other right or remedy to which such
Party may be lawfully entitled for the same default or breach.
 
7.9
Limitation of Liability

 
Other than with respect to Shane Dunne whose liability is set out below,
Sections 3.1.2 (Organization and Qualification of the Sellers), 3.1.4(b)
(Title), 3.1.6 (Authorization of the Sellers), and 3.1.15 (Compliance with other
instruments-Sellers), fraud and wilful misconduct, for which there shall be no
limitation on liability, the aggregate liability of the Sellers shall not exceed
the value of the Escrow Shares and recourse with respect thereto shall be
limited to the Escrow Shares. 
 
-25-

--------------------------------------------------------------------------------


Other than with respect Sections 3.1.2 (Organization and Qualification of the
Sellers), 3.1.4(b) (Title), 3.1.6 (Authorization of the Sellers), and 3.1.15
(Compliance with other instruments-Sellers), fraud and wilful misconduct, for
which there shall be no limitation on liability, the aggregate liability of the
Shane Dunne shall not exceed the value of the Dunne Escrow Shares and recourse
with respect thereto shall be limited to the Dunne Escrow Shares. 
 
7.10
Execution and Delivery

 
This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by fax, and all such counterparts and faxes together
constitute one agreement.
 
TO WITNESS their agreement, the parties have duly executed this Agreement as of
the date first set forth above.
 
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

-26-

--------------------------------------------------------------------------------



 


 

 
Ophthalmic Technologies Inc.
               
By:
 
c/s
                                 
OTI Holdings Limited
               
By:
 
c/s
                                 
1161983 Ontario Limited
               
By:
 
c/s
                                 
Grall Corporation Limited
c/s
             
By:
                                     
Triple Net Properties Limited
c/s
             
By:
                   

 
-27-

--------------------------------------------------------------------------------





     
Witness
 
Rishard Weitz
           
Witness
 
Carolyn Weiss
           
Witness
 
Shane dunne
           
Witness
 
Gerald Weiss, as trustee for and on behalf of Marie-Helene Weiss and Gerald
Weiss
           
Witness
 
Gerald Weiss

 




-28-

--------------------------------------------------------------------------------

